Locher, J.,
concurring in part and dissenting in part. While I agree with the majority to the extent that statutes imposing restrictions on property should be strictly construed, I am compelled to dissent to the analysis utilized therein.
R.C. 1721.18 quite clearly prohibits erection and maintenance of a crematory without the consent of dwelling house owners who are located within two hundred yards of the crematorium. Moreover, the articles of incorporation, in my view, are broad enough to place the funeral home well within the purview of the statute. Absent any other portion of the articles that may apply, Article Three(c) in conjunction with Three(a) is broad enough to include any activity associated with a funeral facility, including *107the use of crematories. Moreover, if the maintenance and use of a crematory are not envisioned by the corporate articles, such act would clearly be ultra vires — an inconsistency I find difficult to reconcile. The existence of R.C. 1721.18 cannot be ignored, and it is incumbent upon the legislature, not this court, to make policy determinations with respect to such facilities.
Once we assume the statute to be applicable to the instant circumstances, a home-rule constitutional analysis is necessary to ascertain the relationship, if any, of the local zoning procedure to the state law.
Section 3, Article XVIII of the Ohio Constitution provides that “[municipalities shall have authority to exercise all powers of local self-government and to adopt and enforce within their limits such local police, sanitary and other similar regulations, as are not in conflict with general laws.” This court has previously noted that “general laws” means statutes setting forth police, sanitary or similar legislations, and not statutes which purport only to grant or to limit the legislative powers of a municipal corporation to adopt or enforce police, sanitary or other similar regulations. West Jefferson v. Robinson (1965), 1 Ohio St. 2d 113 [30 O.O.2d 474], paragraph three of the syllabus.
In the case at bar, Section 150.50 of the Sandusky Zoning Code, which allows building or use permits or certificates to erroneously issue if declaring the permit void “would operate to the prejudice of an owner who has acted in good faith in reliance thereon,” clearly does not address the requirements of R.C. 1721.18, only the consequences of an erroneously issued building permit which is one of several questions herein. In the absence of a conflict, no further home-rule analysis is necessary. Once we recognize R.C. 1721.18 to be a general law validly promulgated under the health and safety powers of this state (see, e.g., State ex rel. Standard Oil Co., v. Combs [1935], 129 Ohio St. 251 [2 O.O. 152]), absent the consent of residents pursuant to that statute, I would uphold the trial court in granting injunctive relief based solely upon the state statute. It was the duty of the funeral home to comply with applicable state and local statutes and its failure to do so, or ignorance thereof, should not absolve it of responsibility for the consequences of such failure. Because the majority declines to give R.C. 1721.18 sufficient deference, I dissent.
I concur, however, with the majority’s analysis that concludes special damages are not properly awarded where not specifically stated, although the relevance of the majority’s second syllabus paragraph to this case escapes me. An appropriate syllabus would simply reiterate the admonition in Civ. R. 9(G) that special damages must be specifically stated.
Wright, J., concurs in the foregoing opinion.